
	

114 S797 IS: Railroad Infrastructure Financing Improvement Act
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 797
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2015
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Railroad Revitalization and Regulatory Reform Act of 1976, and for other purposes.
	
	
		1.Short title; references
			(a)Short title
 This Act may be cited as the Railroad Infrastructure Financing Improvement Act.
 (b)References to the Railroad Revitalization and Regulatory Reform Act of 1976Except as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.).
			2.Definitions
 Section 501 (45 U.S.C. 821) is amended— (1)by redesignating paragraph (8) as paragraph (10);
 (2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (3)by inserting after paragraph (5) the following:
				
 (6)The term investment-grade rating means a rating of BBB minus, Baa 3, bbb minus, BBB(low), or higher assigned by a rating agency.; (4)by inserting after paragraph (8), as redesignated, the following:
				
 (9)The term master credit agreement means an agreement to make 1 or more direct loans or loan guarantees at future dates for a program of related projects secured by a common security pledge on terms acceptable to the Secretary.
					; and
 (5)by adding at the end the following:  (11)The term project obligation means as note, bond, debenture, or other debt obligation issued by a borrower in connection with the financing of a project, other than a direct loan or loan guarantee under this title.
 (12)The term railroad has the meaning given the term railroad carrier in section 20102 of title 49, United States Code. (13)The term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
 (14)The term substantial completion means— (A)the opening of a project to passenger or freight traffic; or
 (B)a comparable event, as determined by the Secretary and specified in the direct loan.. 3.Eligible applicantsSection 502(a) (45 U.S.C. 822(a)) is amended—
 (1)in paragraph (5), by striking one railroad; and and inserting 1 of the entities described in paragraph (1), (2), (3), (4), or (6);; (2)by amending paragraph (6) to read as follows:
				
 (6)solely for the purpose of constructing a rail connection between a plant or facility and a rail carrier, limited option freight shippers that own or operate a plant or other facility; and; and
 (3)by adding at the end the following:  (7)any obligor, as designated by an entity otherwise eligible to receive a direct loan or loan guarantee under this section, including a special purpose entity receiving user fees or other payments or revenues from dedicated sources for debt service and maintenance of the equipment or facilities to be acquired or improved; and
 (8)solely for a project described in subsection (b)(1)(D), a public-private partnership, private entity, or consortium that specializes in real estate development..
 4.Eligible purposesSection 502(b)(1) (45 U.S.C. 822(b)(1)) is amended— (1)in subparagraph (A), by inserting , and including costs related to these activities and excluding operating expenses after shops;
 (2)in subparagraph (B), by striking subparagraph (A); or and inserting subparagraph (A) or (C);; (3)in subparagraph (C), by striking the period at the end and inserting ; or; and
 (4)by adding at the end the following:  (D)finance economic development, including commercial and residential development, and related infrastructure and activities, that—
 (i)incorporates private investment; (ii)is physically or functionally related to a passenger rail station or multimodal station; and
 (iii)is likely to increase ridership at that station.. 5.Program administration (a)Application processing proceduresSection 502(i) (45 U.S.C. 822(i)) is amended to read as follows:
				
					(i)Application processing procedures
 (1)Application status noticesNot later than 30 days after the date that the Secretary receives an application under this section, the Secretary shall provide the applicant written notice as to whether the application is complete or incomplete.
 (2)Incomplete applicationsIf the Secretary determines that an application is incomplete, the Secretary shall— (A)provide the applicant with a description of all of the specific information or material that is needed to complete the application; and
 (B)allow the applicant to resubmit the information and material described under subparagraph (A) to complete the application without prejudice.
 (3)Application approvals and disapprovalsNot later than 60 days after the date the Secretary notifies an applicant that an application is complete under paragraph (1), the Secretary shall provide the applicant written notice as to whether the Secretary has approved or disapproved the application.
 (4)Expedited processingThe Secretary shall implement procedures and measures to economize the time and cost involved in obtaining an approval or a disapproval of credit assistance under this title..
 (b)Administration of direct loans and loan guaranteesSection 503 (45 U.S.C. 823) is amended— (1)in subsection (a), by striking the period at the end and inserting , including a program guide and standard term sheet, application deadlines, and specific timetables.;
 (2)by redesignating subsections (c) through (l) as subsections (d) through (m), respectively; (3)by striking (b) Assignment of loan guarantees.— and inserting (c) Assignment of loan guarantees.—;
 (4)in subsection (d), as redesignated— (A)in paragraph (1), by striking ; and and inserting a semicolon;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (3)the modification cost has been covered under section 502(f).; and (5)by amending subsection (l), as redesignated, to read as follows:
					
						(l)Charges
 (1)PurposesThe Secretary may collect from each applicant a reasonable charge for— (A)the cost of evaluating the application, amendments, modifications, and waivers, including appraisal of the value of the equipment or facilities for which the direct loan or loan guarantee is sought, and for making necessary determinations and findings;
 (B)the cost of award management and project management oversight; (C)the cost of services from expert firms, including counsel, in the field of railroad, municipal, and project finance, to assist in the underwriting, auditing, servicing, and exercise of rights with respect to direct loans and loan guarantees; and
 (D)the cost of all other expenses incurred as a result of a breach of any term or condition or any event of default on a direct loan or loan guarantee.
 (2)StandardsThe Secretary shall prescribe standards for applying a charge under this subsection to ensure that it does not prevent an applicant from having adequate access to direct loans and loan guarantees under this title.
 (3)Safety and operations accountAmounts collected under this subsection shall be credited directly to the Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended to pay for the costs described in this subsection..
				6.Loan terms and repayment
 (a)Prerequisites for assistanceSection 502(g)(1) (45 U.S.C. 822(g)(1)) is amended by striking 35 years from the date of its execution and inserting the lesser of 50 years or 90 percent of the estimated useful life of the rail equipment or facilities to be acquired, rehabilitated, improved, developed, or established.
 (b)Repayment schedulesSection 502(j) (45 U.S.C. 822(j)) is amended— (1)in paragraph (1), by striking the sixth anniversary date of the original loan disbursement and inserting 5 years after the date of substantial completion; and
 (2)by adding at the end the following:  (3)Deferred payments (A)In generalIf at any time after the date of substantial completion the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the direct loan, the Secretary, subject to subparagraph (B), may allow the obligor to add unpaid principal and interest to the outstanding balance of the direct loan.
 (B)InterestA payment deferred under subparagraph (A) shall— (i)continue to accrue interest under paragraph (2) until the loan is fully repaid; and
 (ii)be scheduled to be amortized over the remaining term of the loan. (4)Prepayments (A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and direct loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the direct loan without penalty.
 (B)Use of proceeds of refinancingThe direct loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources..
 7.Credit risk premiumsSection 502(f) (45 U.S.C. 822(f)) is amended— (1)in paragraph (1), by amending the first sentence to read as follows: In lieu of or in combination with appropriations of budget authority to cover the costs of direct loans and loan guarantees as required under section 504(b)(1) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)(1)), including the cost of a modification thereof, the Secretary may accept on behalf of an applicant for assistance under this section a commitment from a non-Federal source, including a State or local government or agency thereof, to fund in whole or in part credit risk premiums and modification costs with respect to the loan that is the subject of the application or modification.;
 (2)in paragraph (2)— (A)in subparagraph (D), by adding and after the semicolon;
 (B)by striking subparagraph (E); and (C)by redesignating subparagraph (F) as subparagraph (E);
 (3)by striking paragraph (4); (4)by redesignating paragraph (3) as paragraph (4);
 (5)by inserting after paragraph (2) the following:  (3)Creditworthiness An applicant may propose and the Secretary may accept as a basis for determining the amount of the credit risk premium under paragraph (2) any of the following in lieu of the value of any tangible asset as collateral under paragraph (2)(A):
 (A)A rate covenant, if applicable. (B)Adequate coverage requirements to ensure repayment, on a non-recourse basis, from cash flows generated by the project or any other dedicated revenue source, including—
 (i)tolls; (ii)user fees; or
 (iii)payments owing to the obligor under a public-private partnership. (C)An investment-grade rating on debt senior to the direct loan or loan guarantee.
 (D)A rating on the direct loan or loan guarantee, as applicable. ; (6)in paragraph (4), as redesignated, by striking amounts and inserting amounts (and in the case of a modification, before the modification is executed), to the extent appropriations are not available to the Secretary to meet the costs of direct loans and loan guarantees, including costs of modifications thereof; and
 (7)by adding at the end the following:  (5)Use of other Federal fundsNotwithstanding any other provision of law, an applicant may use other Federal funds to pay part or all of a credit risk premium under this subsection..
 8.Master credit agreementsSection 502 (45 U.S.C. 822) is amended by adding at the end the following:  (k)Master credit agreements (1)In generalSubject to section 502(d) and paragraph (2) of this subsection, the Secretary may enter into a master credit agreement if—
 (A)the common security pledge receives an investment-grade rating from a rating agency prior to the Secretary entering into the master credit agreement; and
 (B)all of the conditions for the provision of direct loans or loan guarantees, as applicable, under this title are satisfied.
 (2)ConditionsEach master credit agreement shall— (A)establish the maximum amount and general terms and conditions of each applicable direct loan or loan guarantee;
 (B)identify 1 or more dedicated non-Federal revenue sources that will secure the repayment of each applicable direct loan or loan guarantee;
 (C)provide for the obligation of funds for the direct loans or loan guarantees after all requirements have been met for the projects subject to the master credit agreement; and
 (D)unless otherwise extended by the Secretary, require that each applicable direct loan and loan guarantee results in a financial close and obligation of assistance, or release of the master credit agreement, not later than 3 years after the date of entry by the Secretary into the agreement.
 (l)Non-Federal shareThe proceeds of a direct loan under this title may be used for any non-Federal share of project costs required under chapter 244 of title 49, United States Code, if the loan is repayable from non-Federal funds..
		9.Miscellaneous provisions
 (a)Priority projectsSection 502(c)(5) (45 U.S.C. 822(c)(5)) is amended by inserting or chapter 227 of title 49 after section 135 of title 23. (b)Conditions of assistanceSection 502(h) (45 U.S.C. 822(h)) is amended—
 (1)in paragraph (2), by inserting , if applicable after project; and (2)by adding at the end the following:
					
 (4)For a project described in subsection (b)(1)(D), the Secretary shall require the applicant to pay, in addition to the interest required under subsection (e), a fee or payment in an amount determined appropriate by the Secretary to provide an equitable share of revenue to support capital or operating costs of routes serving the passenger rail station or multimodal station where the development is located..
 10.Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2015 through 2020 $100,000,000, to remain available until expended, for the cost of direct loans and loan guarantees under sections 502 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.).
 11.Savings provisionThis Act, and the amendments made by this Act, shall not affect any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act. Any such transaction entered into before the date of enactment of this Act shall be administered until completion under its terms as if this Act were not enacted.
